 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE
 8
      SABLE SMITH,
 9
                           Plaintiff,                  CASE NO. C18-1672RSL
10
                    v.
11
                                                       ORDER OF DISMISSAL
      NICCOLLAS BLACKWELL,
12
                           Defendant.
13

14

15          On November 29, 2018, plaintiff was ordered to file an amended complaint

16   which clearly and concisely states facts showing that venue is proper in this district

17   under 28 U.S.C. § 1391 (or any other venue statute) and identifies the acts of which

18   defendant is accused and how those acts violated plaintiff’s legal rights. Dkt. # 4.

19   Plaintiff failed to timely respond. The above-captioned matter is hereby DISMISSED

20   for lack of venue and failure to state a claim upon which relief can be granted.

21

22          Dated this 5th day of February, 2019.

23                                              A
                                                Robert S. Lasnik
24                                              United States District Judge

25

26


     ORDER OF DISMISSAL
